DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments in combination with amendments, see Remarks and Claims, filed 11/11/2022, with respect to rejection under 35 USC 112 (a) – written description, have been fully considered and are persuasive.  The 35 USC 112 (a) rejection of claims 26, 28-30 and 32 has been withdrawn. 
Applicant’s arguments in combination with amendments, see Remarks and Claims, filed 11/11/2022, with respect to rejection under 35 USC 112 (b) – indefiniteness, have been fully considered and are persuasive.  The 35 USC 112 (b) rejection of claims 1 and 26 has been withdrawn. 
Applicant’s arguments in combination with amendments, see Remarks and Claims, filed 11/11/2022, with respect to the rejection(s) of claim(s) 1, 3-6, 8-9, 21-22, 24-25 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20060129140A1 granted to Todd et al. (previously recited) in view of US Pat Pub No. 20040114879 granted to Hiereth et al. (recited on IDS) for claims 1,3-6,8-9,21-22,24-26 and 28-32.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 8-9, 21-22, 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20060129140A1 granted to Todd et al. (hereinafter “Todd” - previously recited) in view of US Pat Pub No. 20040114879 granted to Hiereth et al. (hereinafter “Hiereth”).
Regarding claim 1, Todd discloses a method of controlling a laser delivery control console (para 0011 “method of identifying a component that can be used with an ophthalmic surgical device”), comprising: receiving, at the laser delivery control console (para 0035 “the surgical device 110 is an ophthalmic laser console”), electronically stored information from a radio frequency identification tag associated with a medical device (Para 0008, “data from the RFID tag is transmitted to the receiver in the ophthalmic surgical device”, para 0042 “The RFID tag or identifier 102 includes the identification and, if applicable, other data relating to the component.”), wherein the electronically stored information includes operating information for the medical device (para 0042 “the console 110 indicates that the probe 100 can be used with the console 110.”, para 0043 “The controller 115 can configure the console 110 to operate in a different manner in view of safety and other considerations”), wherein the operating information consists essentially of a plurality of corner stone set point pairs (para 0060 “calibration data 900 may be instructions or parameter settings including, for example, laser calibration settings for a particular probe or adaptation”, para 0063 “the system may be configured to limit power ranges and/or exposure ranges given a particular type of component”, and para 0066 “values of certain parameters, such as power and exposure, can be limited to ensure that the device is not operated outside of the specified ranges of operating parameters”; it is noted that these threshold parameters are considered to be the “corner stone set point pairs”); converting, using at least one processor of the laser delivery control console, the operating information to a plurality of operating parameter threshold values (para 0066 “values of certain parameters, such as power and exposure, can be limited to ensure that the device is not operated outside of the specified ranges of operating parameters”; it is understood that the processor would ‘convert’ these parameters to threshold since the parameters are used as to ensure that the device is not operating outside of it); wherein the plurality of operating parameter threshold values include maximum values for laser energy supplied by the laser delivery control console to the medical device (para 0063 “the system may be configured to limit power ranges and/or exposure ranges given a particular type of component.”),  and preventing, in response to a command to adjust an amount of [energy or an amount of frequency of laser energy] applied to the medical device, the delivery of laser energy with a [frequency or energy] value that exceeds one or more of the plurality of operating parameter threshold values (para 0066 “values of certain parameters, such as power and exposure, can be limited to ensure that the device is not operated outside of the specified ranges of operating parameters.”; therefore, it is understood that any command to adjust the instrument that exceeds the range would be denied.), a user interface operably coupled to the laser delivery control console (para 0066 “Data from the RFID device can be used for various purposes including, for example, generating a user interface for presentation on a display screen, enabling or disabling operating parameters that are compatible with the identified component, and invoking certain safety features associated with the identified component.”).  
Todd fails to explicitly disclose wherein the command is generated by an action or series of actions on a user interface and creating an operating parameter matrix that defines a maximum frequency values and a maximum energy values.
Hiereth teaches a similar laser system that provides laser radiation and a light guide for guiding the generated laser radiation (abstract, figs 1 and 3). The system includes RFID system fitted to the light guide for identifying the light guide device by the system controller which allows for appropriate identity data to be passed via the control unit of the radio frequency interface to the system controller of the laser device (para 0040-0042, para 0044 “the laser pulse energy and laser pulse duration, can also be written into the transponder 130”). This identity data can preferably contain information about the manufacturer, the end date for usage, an average transmission power, a maximum transmission power, the type designation, and/or a fiber diameter of the light guide 120 (para 0042). The system settings in the laser device, i.e. the laser power, pulse duration, or the maximum possible number of laser pulses can be automatically set (para 0043). It can be ensured that erroneous operation of the laser device 110 in conjunction with the light guide 120 is prevented. The risk of setting laser energies and laser pulse durations which would lead to the destruction of the light guide 120 or to an incorrect treatment is consequently minimized (para 0043). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Todd with the teachings of Hiereth to provide identifying the attached laser device in order to recognize the parameters of the laser device such as laser power, pulse duration, maximum number of laser pulses possible, […] in order to provide the predictable result of ensuring that erroneous operation of the laser device in conjunction with the light guide is prevented and to minimize the risk of setting laser energies and laser pulse duration which would lead to the destruction of the light guide. 

Regarding claim 3, Todd as modified by Hiereth (hereinafter “modified Todd”) renders the method of claim 1 obvious as recited hereinabove, Hiereth teaches wherein the laser delivery control console is configured to adjust the laser energy outputted to the medical device between a finite number of laser energy characteristics, wherein the finite number of laser energy characteristics include a finite number of discrete frequency values and a finite number of discrete energy values (para 0042-0043 of Hiereth; and the limits as disclosed by Todd in para 0066; it is noted that the exact number of the “finite number” has not been defined/established. Therefore, it is understood that providing a range of values would include a finite number of different/ discrete values that can be selected). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Todd with the teachings of Hiereth to provide the predictable result of minimizing the risk of damage to the light guide and incorrect treatment.   

Regarding claim 4, modified Todd renders the method of claim 1 obvious as recited hereinabove, Hiereth teaches wherein the maximum frequency values and the maximum energy values include maximum frequency values and maximum energy values for each of a finite number of discrete frequency values and a finite number of discrete energy values, wherein the laser delivery control console is configured to output laser energy having each of the finite number of discrete frequency values and each of the finite number of discrete energy values (para 0042-0043, see note in claim 3 above).  It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Todd with the teachings of Hiereth to provide the predictable result of minimizing the risk of damage to the light guide and incorrect treatment.   

Regarding claim 5, modified Todd renders the method of claim 1 obvious as recited hereinabove, Todd discloses wherein the electronically stored information is stored in 270 bytes or less electronic storage space; and wherein the electronically stored information includes 270 bytes or less of electronically stored information (para 0015; it is noted that Todd discloses that the data is 14 bytes, therefore, only requiring 14 bytes of storage space.).  

Regarding claim 6, modified Todd renders the method of claim 1 obvious as recited hereinabove, Todd discloses wherein the medical device is a laser fiber (para 0060-0061).  

Regarding claim 8, modified Todd renders the method of claim 1 obvious as recited hereinabove, Hiereth teaches wherein the at least one processor includes a first data set corresponding to a matrix, wherein the matrix includes a finite number of discrete frequency values along the matrix's horizontal axis and a finite number of discrete energy values along the matrix's vertical axis, wherein the matrix is used to convert the operating  information to the operating parameter matrix for the medical device (para 0042-0043; fig 4; it is understood that the lookup table would have a vertical and a horizontal row of information would can be the energy, frequency, etc. as taught in para 0046).   It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Todd with the teachings of Hiereth to provide the predictable result of minimizing the risk of damage to the light guide and incorrect treatment.   

Regarding claim 9, modified Todd renders the method of claim 3 obvious as recited hereinabove, Hiereth teaches wherein converting the operating information to the plurality of operating parameter threshold values includes defining the operating parameter matrix including a maximum energy value for each of the finite number of discrete frequency values and a maximum frequency value for each of the finite number of discrete energy values (para 0042-0043; fig 4; it is understood that the lookup table would have a vertical and a horizontal row of information would can be the energy, frequency, etc. as taught in para 0046).   It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Todd with the teachings of Hiereth to provide the predictable result of minimizing the risk of damage to the light guide and incorrect treatment.

Regarding claim 21, Todd discloses a method of controlling a laser delivery control console (para 0011 “method of identifying a component that can be used with an ophthalmic surgical device”), comprising: receiving, at the laser delivery control console (para 0035 “the surgical device 110 is an ophthalmic laser console”), a plurality of electronically stored corner stone set point pairs (para 0060 “calibration data 900 may be instructions or parameter settings including, for example, laser calibration settings for a particular probe or adaptation”, para 0063 “the system may be configured to limit power ranges and/or exposure ranges given a particular type of component”, and para 0066 “values of certain parameters, such as power and exposure, can be limited to ensure that the device is not operated outside of the specified ranges of operating parameters”; it is noted that these threshold parameters are considered to be the “corner stone set point pairs”) from a radio frequency identification tag associated with a medical device (Para 0008, “data from the RFID tag is transmitted to the receiver in the ophthalmic surgical device”, para 0042 “The RFID tag or identifier 102 includes the identification and, if applicable, other data relating to the component.”); converting, using at least one processor of the laser delivery control console, the plurality of electronically stored corner stone set point pairs to an operating parameter [matrix] including a plurality of operating parameter threshold values (para 0066 “values of certain parameters, such as power and exposure, can be limited to ensure that the device is not operated outside of the specified ranges of operating parameters”; it is understood that the processor would ‘convert’ these parameters to threshold since the parameters are used as to ensure that the device is not operating outside of it); wherein the plurality of operating parameter threshold values include maximum frequency values and maximum energy values for laser energy supplied by the laser delivery control console to the medical device  (para 0063 “the system may be configured to limit power ranges and/or exposure ranges given a particular type of component.”); and preventing, in response to a command to adjust the [energy or frequency of laser energy] applied to the medical device, the delivery of laser energy with a [frequency or energy] value that exceeds one or more of the operating parameter threshold values (para 0066 “values of certain parameters, such as power and exposure, can be limited to ensure that the device is not operated outside of the specified ranges of operating parameters.”; therefore, it is understood that any command to adjust the instrument that exceeds the range would be denied.), 
Todd fails to explicitly disclose wherein the command is generated by an action or series of actions on a user interface and creating an operating parameter matrix that defines a maximum frequency values and a maximum energy values.
Hiereth teaches a similar laser system that provides laser radiation and a light guide for guiding the generated laser radiation (abstract, figs 1 and 3). The system includes RFID system fitted to the light guide for identifying the light guide device by the system controller which allows for appropriate identity data to be passed via the control unit of the radio frequency interface to the system controller of the laser device (para 0040-0042, para 0044 “the laser pulse energy and laser pulse duration, can also be written into the transponder 130”). This identity data can preferably contain information about the manufacturer, the end date for usage, an average transmission power, a maximum transmission power, the type designation, and/or a fiber diameter of the light guide 120 (para 0042). The system settings in the laser device, i.e. the laser power, pulse duration, or the maximum possible number of laser pulses can be automatically set (para 0043). It can be ensured that erroneous operation of the laser device 110 in conjunction with the light guide 120 is prevented. The risk of setting laser energies and laser pulse durations which would lead to the destruction of the light guide 120 or to an incorrect treatment is consequently minimized (para 0043). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Todd with the teachings of Hiereth to provide identifying the attached laser device in order to recognize the parameters of the laser device such as laser power, pulse duration, maximum number of laser pulses possible, […] in order to provide the predictable result of ensuring that erroneous operation of the laser device in conjunction with the light guide is prevented and to minimize the risk of setting laser energies and laser pulse duration which would lead to the destruction of the light guide. 

Regarding claim 22, modified Todd renders the method of claim 21 obvious as recited hereinabove, Hiereth teaches wherein the at least one processor includes stored electronic information of a uniform operating parameter matrix size, and the uniform operating parameter matrix size includes a matrix with a first axis including a finite number of discrete frequency values and a second axis including a finite number of discrete energy values (para 0046); wherein each pair of the plurality of electronically stored corner stone set point pairs consist of a discrete frequency value and a discrete energy value corresponding to one of the finite number of discrete frequency values and one of the finite number of discrete energy values, respectively (para 0042-0043); and each of the electronically stored corner stone set point pairs define the maximum frequency and energy values (para 0043). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Todd with the teachings of Hiereth to provide the predictable result of minimizing the risk of damage to the light guide and incorrect treatment.


Regarding claim 24, modified Todd renders the method of claim 21 obvious as recited hereinabove, Hiereth teaches wherein preventing the delivery of laser energy with a frequency or energy level that exceeds one or more of the maximum frequency energy values includes limiting a range of discrete frequency and/or energy level settings available in the laser delivery control console to adjust the output of laser energy from the laser source (para0042-0043). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Todd with the teachings of Hiereth to provide the predictable result of minimizing the risk of damage to the light guide and incorrect treatment.


Regarding claim 25, modified Todd renders the method of claim 21 obvious as recited hereinabove, Hiereth teaches wherein the maximum frequency and energy values include maximum frequency and energy values for each of a finite number of discrete frequency values and a finite number of discrete energy values  (para 0043; and the limits as disclosed by Todd in para 0066; it is noted that the exact number of the “finite number” has not been defined/established. Therefore, it is understood that providing a range of values would include a finite number of different/ discrete values that can be selected). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Todd with the teachings of Hiereth to provide the predictable result of minimizing the risk of damage to the light guide and incorrect treatment.
Regarding claim 26, Todd discloses a method of controlling a laser delivery control console (para 0011 “method of identifying a component that can be used with an ophthalmic surgical device”), comprising: receiving, at the laser delivery control console and from a radio frequency identification tag associated with a medical device, i) a plurality of electronically stored corner stone set point pairs  (Para 0008, “data from the RFID tag is transmitted to the receiver in the ophthalmic surgical device”, para 0042 “The RFID tag or identifier 102 includes the identification and, if applicable, other data relating to the component.”), ii) a plurality of discrete frequency values corresponding to a first axis of an operating parameter (para 0066 “values of certain parameters, such as power and exposure, can be limited to ensure that the device is not operated outside of the specified ranges of operating parameters”; it is understood that the processor would ‘convert’ these parameters to threshold since the parameters are used as to ensure that the device is not operating outside of it), and iii) a plurality of discrete energy values corresponding to a second axis of the operating parameter matrix; converting, wherein the plurality of operating parameter threshold values include maximum values for laser energy supplied by the laser delivery control console to the medical device (para 0063 “the system may be configured to limit power ranges and/or exposure ranges given a particular type of component.”); and preventing, in response to a command to adjust the laser energy applied to the medical device, the delivery of laser energy with value that exceeds one or more of the threshold values, wherein the command is generated by an action or series of actions on a user interface operably coupled to the laser delivery control console (para 0066 “values of certain parameters, such as power and exposure, can be limited to ensure that the device is not operated outside of the specified ranges of operating parameters.”; therefore, it is understood that any command to adjust the instrument that exceeds the range would be denied.) 
Todd fails to explicitly disclose wherein the command is generated by an action or series of actions on a user interface, energy and frequency are provided in a matrix using a first axis and second axis, wherein the at least one processor includes stored electronic information of a uniform operating parameter matrix size, and the uniform operating parameter matrix size includes a matrix with the first axis including a finite number of discrete frequency values and the second axis including a finite number of discrete energy values; wherein each pair of the plurality of electronically stored corner stone set point pairs consist of a discrete frequency value of the discrete frequency values and a discrete energy value of the discrete energy values; and each of the electronically stored corner stone set point pairs define the maximum frequency and energy values; and creating an operating parameter matrix that defines a maximum frequency values and a maximum energy values.
Hiereth teaches a similar laser system that provides laser radiation and a light guide for guiding the generated laser radiation (abstract, figs 1 and 3). The system includes RFID system fitted to the light guide for identifying the light guide device by the system controller which allows for appropriate identity data to be passed via the control unit of the radio frequency interface to the system controller of the laser device (para 0040-0042, para 0044 “the laser pulse energy and laser pulse duration, can also be written into the transponder 130”). This identity data can preferably contain information about the manufacturer, the end date for usage, an average transmission power, a maximum transmission power, the type designation, and/or a fiber diameter of the light guide 120 (para 0042). The system settings in the laser device, i.e. the laser power, pulse duration, or the maximum possible number of laser pulses can be automatically set (para 0043). It can be ensured that erroneous operation of the laser device 110 in conjunction with the light guide 120 is prevented. The risk of setting laser energies and laser pulse durations which would lead to the destruction of the light guide 120 or to an incorrect treatment is consequently minimized (para 0043). Hiereth further teaches wherein the at least one processor includes stored electronic information of a uniform operating parameter matrix size, and the uniform operating parameter matrix size includes a matrix with a first axis including a finite number of discrete frequency values and a second axis including a finite number of discrete energy values (para 0046); wherein each pair of the plurality of electronically stored corner stone set point pairs consist of a discrete frequency value and a discrete energy value corresponding to one of the finite number of discrete frequency values and one of the finite number of discrete energy values, respectively (para 0042-0043); and each of the electronically stored corner stone set point pairs define the maximum frequency and energy values (para 0043). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Todd with the teachings of Hiereth to provide the predictable result of minimizing the risk of damage to the light guide and incorrect treatment. Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Todd with the teachings of Hiereth to provide identifying the attached laser device in order to recognize the parameters of the laser device such as laser power, pulse duration, maximum number of laser pulses possible, […] in order to provide the predictable result of ensuring that erroneous operation of the laser device in conjunction with the light guide is prevented and to minimize the risk of setting laser energies and laser pulse duration which would lead to the destruction of the light guide. 

Regarding claim 28, modified Todd renders the method of claim 26 obvious as recited hereinabove, Hiereth teaches wherein converting the plurality of electronically stored corner stone set point pairs, the plurality of discrete frequency values corresponding to the first axis of the operating parameter matrix, and the plurality of discrete energy values corresponding to the second axis of the operating parameter matrix to the operating parameter matrix does not include accessing a database (para 0043 and 0046).  

Regarding claim 29, modified Todd renders the method of claim 26 obvious as recited hereinabove, Hiereth teaches wherein preventing the delivery of laser energy with a frequency or energy level that exceeds one or more of the maximum frequency energy values includes limiting a range of discrete frequency and/or energy level settings available in the laser delivery control console to adjust the output of laser energy from the laser source (para 0043).  

Regarding claim 30, modified Todd renders the method of claim 26 obvious as recited hereinabove, Hiereth teaches, wherein the maximum frequency and energy values include maximum frequency and energy values for each of a finite number of discrete frequency values and a finite number of discrete energy values (para 0043 and 0046).

Regarding claim 31, modified Todd renders the method of claim 26 obvious as recited hereinabove, Hiereth teaches wherein the maximum frequency and energy values include maximum frequency and energy values for each of a finite number of discrete frequency values and a finite number of discrete energy values (para 0043).

Regarding claim 31, modified Todd renders the method of claim 1 obvious as recited hereinabove, Hiereth teaches wherein the operating information consists essentially of the plurality of corner stone set point pairs and parameters of a horizontal axis of the operating parameter matrix and a vertical axis of the operating parameter matrix (para 0046, fig. 4). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Todd with the teachings of Hiereth to provide the predictable result of minimizing the risk of damage to the light guide and incorrect treatment.

Regarding claim 32, modified Todd renders the method of claim 1 obvious as recited hereinabove, Hiereth teaches wherein the at least one processor includes stored electronic information of a uniform operating parameter matrix size, and the uniform operating parameter matrix size includes a matrix with a first axis including a finite number of discrete frequency values and a second axis including a finite number of discrete energy values (para 0046, fig. 4). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Todd with the teachings of Hiereth to provide the predictable result of minimizing the risk of damage to the light guide and incorrect treatment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792